Citation Nr: 1528809	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-03 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the service-connected bipolar disorder.  

2.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss.    

3.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected coronary artery disease.  

4.  Entitlement to service connection for post traumatic stress disorder (PTSD).
 
5.  Entitlement to service connection for hypertension.  

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Julie L. Glover, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to August 1968.  He had Vietnam service from February 1967 to February 1968.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in Houston, Texas.  A February 2012 rating decision denied entitlement to a compensable rating for the service-connected bipolar disorder.  A July 2012 rating decision assigned a 10 percent rating to the bipolar disorder from January 20, 2011.  The grant of the 10 percent rating did not constitute a full grant of the benefits sought; therefore, this increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

A February 2012 rating decision granted service connection for bilateral hearing loss and assigned a zero percent rating from July 11, 2011.  The Veteran's attorney filed a notice of disagreement as to this decision in February 2013.   

A March 2015 rating decision denied entitlement to service connection for PTSD and hypertension and entitlement to TDIU.  Service connection for coronary artery disease was granted, and a 30 percent rating was assigned from February 20, 2013.  The Veteran filed a notice of disagreement as to this decision in March 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

Review of the record reveals that the service-connected bipolar disorder may have worsened since the May 2011 VA psychiatric examination.  In a January 2013 statement, the Veteran indicated that the increase in severity of his mental disorder has resulted in additional functional limitations that were not accounted for by the VA.  He stated that his bipolar disorder and depression cause occupational and social impairment, his judgment and mood are hindered, he has attempted suicide in the past, and he has near continuous anxiety and depression which affect his ability to interact with others appropriately and effectively and his ability to maintain effective relationships.  In February 2013 and February 2014 statements, the Veteran's attorney asserted that the Veteran's bipolar disorder had worsened.  The attorney argued that VA did not properly consider the medical evidence of record in the statement of the case and supplemental statement of the case.  

In this regard, the Board notes that the Veteran was afforded a VA PTSD examination in February 2015.  However, the purpose of the examination was to determine whether the Veteran had a current diagnosis of PTSD.  Thus, it did not address the severity of the bipolar disorder.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the bipolar disorder.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Further, the record shows that the Veteran receives treatment for his service-connected bipolar disorder through the VA healthcare system.  Thus, on remand, the RO should obtain copies of the VA treatment records from the VA healthcare system dated from March 2015 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2014). 

A February 2012 rating decision granted service connection for bilateral hearing loss and assigned a zero percent rating from July 11, 2011.  The Veteran's attorney filed a notice of disagreement as to this decision in February 2013.  A March 2015 rating decision denied entitlement to service connection for PTSD and hypertension and entitlement to TDIU.  Service connection for coronary artery disease was granted, and a 30 percent rating was assigned from February 20, 2013.  The Veteran filed a notice of disagreement as to this decision in March 2015.  When a veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). Accordingly, these issues are remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the VA records referable to treatment for the service-connected bipolar disorder from the VA healthcare system dated from March 2015 to present. 

2.  Then, schedule the Veteran for a psychiatric examination to determine the severity of the service-connected bipolar disorder.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should identify all current symptoms due to the bipolar disorder that affect the Veteran's level of social and occupational adaptability.  The examiner should indicate whether the bipolar disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily; or occupational and social impairment with reduced reliability and productivity; or difficulty in establishing effective work and social relationships; or occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment. 

The examiner should provide a Global Assessment of Functioning (GAF) score based on the service-connected bipolar disorder for the time period of the appeal (from May 2010 to present).  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

3.  Issue a statement of the case that addresses the issues of entitlement to an initial rating greater than 30 percent for coronary artery disease, an initial compensable rating for bilateral hearing loss, and service connection for PTSD and hypertension, as well as entitlement to TDIU.  Notify that Veteran that, if he wants appellate review of these issues, he must perfect an appeal.  These issues should only be returned to the Board if the Veteran perfects a timely appeal as to the denial of these claims.

4.  After completing all indicated development, readjudicate the claim for an increased rating greater than 10 percent for bipolar disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

No action is required of the Veteran until he is notified by VA, but he is advised of his obligation to cooperate to ensure that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to help procure treatment records, or to report for a VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

